Title: From John Adams to Ward Nicholas Boylston, 24 May 1826
From: Adams, John
To: Boylston, Ward Nicholas



My ever dear Cousin
Quincy 24th May 1826

I rejoice that you have arrived safely at Princeton where may your health be perfectly restored—my kind regards to Mrs Boylston and to the young family—I am labouring & sorrowing according to the oracle and for nothing more than I know of than my distance from you—We go on here in a dull round—no news of any kind that is worth repeating. I am in a kind of solitary imprisonment to which I submit because I cannot help it—And why should I grieve when grieving I must bear”—Your wine and cider are too rich cordials for a Man ninety years of age. but I am not the less grateful to you for them. I hope you have got the Farm house finished and every thing else completed for your accommodation—you have the most splendid estate in North America, and may it long remain in possession of your descendants.—
I am with increased affection / your ever faithful Cousin
John Adams